18-13547-cgm   Doc 1   Filed 11/14/18    Entered 11/14/18 17:42:05   Main Document
                                        Pg 1 of 9
18-13547-cgm   Doc 1   Filed 11/14/18    Entered 11/14/18 17:42:05   Main Document
                                        Pg 2 of 9
18-13547-cgm   Doc 1   Filed 11/14/18    Entered 11/14/18 17:42:05   Main Document
                                        Pg 3 of 9
18-13547-cgm   Doc 1   Filed 11/14/18    Entered 11/14/18 17:42:05   Main Document
                                        Pg 4 of 9
18-13547-cgm   Doc 1   Filed 11/14/18    Entered 11/14/18 17:42:05   Main Document
                                        Pg 5 of 9
18-13547-cgm   Doc 1   Filed 11/14/18    Entered 11/14/18 17:42:05   Main Document
                                        Pg 6 of 9
18-13547-cgm   Doc 1   Filed 11/14/18    Entered 11/14/18 17:42:05   Main Document
                                        Pg 7 of 9
18-13547-cgm   Doc 1   Filed 11/14/18    Entered 11/14/18 17:42:05   Main Document
                                        Pg 8 of 9
18-13547-cgm   Doc 1   Filed 11/14/18    Entered 11/14/18 17:42:05   Main Document
                                        Pg 9 of 9
